Citation Nr: 0600128	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-31 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from December 1973 
to October 1975.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  In that 
decision, the RO denied the appellant's claim of entitlement 
to service connection for schizophrenia.  

In March 2005, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  After the hearing was conducted, the Board 
remanded the case to the RO for additional development in May 
2005; the RO has now returned the case to the Board for 
appellate review.

In December 2002, the appellant submitted a claim for non-
service-connected pension.  No rating decision has been 
issued on that claim since then.  The matter is REFERRED to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred.  This case is again 
remanded to the RO for action as described below.





The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case, 
in May 2005, for the appellant to undergo a VA psychiatric 
examination.  The examiner was to render various opinions as 
to the etiology and onset date of the appellant's psychiatric 
pathology.  While the appellant did undergo the VA 
psychiatric examination, the requested opinions were not 
rendered.

Review of the report of the July 2005 psychiatric examination 
reveals that the examiner did not render a definitive 
diagnosis, in part because the examiner determined that 
psychological testing was needed.  However, that testing was 
apparently never performed.  Without the results from that 
testing, the examiner was unable to provide the requested 
opinions.  Given the Court's directive in Stegall, the case 
must be remanded.

Review of the appellant's service medical records reveals 
that he underwent a psychiatric evaluation in August 1974.  
However, the associated report is not of record.  The 
appellant's service psychiatric records are government 
records that need to be obtained.

Accordingly, this case is REMANDED for the following 
development and the Board presently REITERATES its previous 
essential directives, which the RO/AMC must ensure are 
answered by the examiner:

1.  The RO should instruct the veteran to 
provide any evidence in his possession 
that is pertinent to his claim on appeal.  
In addition, the veteran should be 
requested to identify the source(s) of 
any other relevant and previously 
unobtained medical evidence.



2.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels or 
from any other appropriate source, 
including the appellant.  In particular, 
a search for report of the psychiatric 
evaluation performed in August 1974 must 
be undertaken.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

3.  Any additional development suggested 
by the evidence should be undertaken.

4.  The RO should schedule the veteran 
for psychological testing and a 
psychiatric evaluation to determine the 
nature, onset date and etiology of any 
psychiatric pathology.  The claims file 
must be made available to the examiners 
for review in connection with the 
examinations.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report for 
the psychiatric examination.

The psychiatric examiner should consider 
the information in the claims file and 
the data obtained from the examination 
(or claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any psychiatric disorder 
found.  All necessary tests and studies 
should be conducted.  The examiner should 
offer an opinion as to whether the onset 
of any current psychiatric disorder is 
attributable to the veteran's period of 
military service.

Specifically, the psychiatric examiner 
must address the questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the veteran's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service between December 1973 and 
October 1975 (particularly those 
documented around August 1974)?

c.  Whether the veteran's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of service 
separation?

d.  Whether the veteran's current 
psychiatric pathology is related to 
the documented high fever/pneumonia 
he incurred in service in December 
1973/January 1974?

5.  Upon receipt of the VA psychological 
and psychiatric reports, the RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

6.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories.

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the denied 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues still on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for all scheduled examinations, if 
any, and to cooperate in the development of the case, and 
that the consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


